

SENESCO TECHNOLOGIES, INC.
 
2008 INCENTIVE COMPENSATION PLAN


(As Amended and Restated May 25, 2010)


ARTICLE ONE


GENERAL PROVISIONS
 
I.             PURPOSE OF THE PLAN
 
This 2008 Incentive Compensation Plan (the “Plan”) is intended to promote the
interests of Senesco Technologies, Inc., a Delaware corporation, by providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.
 
The Plan serves as the successor to the Corporation’s 1998 Stock Incentive Plan
(the “Predecessor Plan”), and no further awards shall be granted under the
Predecessor Plan after the Plan Effective Date. All awards outstanding under the
Predecessor Plan on the Plan Effective Date shall continue to be governed solely
by the terms of the documents evidencing such award, and no provision of the
Plan shall be deemed to affect or otherwise modify the rights or obligations of
the holders of such transferred awards.
 
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
 
II.           TYPES OF AWARDS
 
Awards may be made under the Plan in the form of (i) options, (ii) stock
appreciation rights, (iii) stock awards, (iv) restricted stock units, (v) cash
awards, (vi) performance units, and (vii) dividend equivalent rights.
 
III.          ADMINISTRATION OF THE PLAN
 
A.          The Compensation Committee shall have sole and exclusive authority
to administer the Plan with respect to Section 16 Insiders. Administration of
the Plan with respect to all other persons eligible to participate in the Plan
may, at the Board’s discretion, be vested in the Compensation Committee or a
Secondary Board Committee, or the Board may retain the power to administer those
programs with respect to such persons.
 
B.           Members of the Compensation Committee or any Secondary Board
Committee shall serve for such period of time as the Board may determine and may
be removed by the Board at any time. The Board may also at any time terminate
the functions of any Secondary Board Committee and reassume all powers and
authority previously delegated to such committee.
 
C.           To the extent permitted by and consistent with applicable law, the
Board may delegate to one or more executive officers the power to grant awards
to employees other than Section 16 Insiders.
 
D.          Each Plan Administrator shall, within the scope of its
administrative functions under the Plan, have full power and authority (subject
to the provisions of the Plan) to establish such rules and regulations as it may
deem appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the provisions of the
Plan and any outstanding Awards thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator within the scope of its
administrative functions under the Plan shall be final and binding on all
parties who have an interest in the Plan under its jurisdiction or any Award
thereunder.
 

 
 

--------------------------------------------------------------------------------

 

E.           Service as a Plan Administrator by the members of the Compensation
Committee or the Secondary Board Committee shall constitute service as Board
members, and the members of each such committee shall accordingly be entitled to
full indemnification and reimbursement as Board members for their service on
such committee. No member of the Compensation Committee or the Secondary Board
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any Award thereunder.
 
IV.          ELIGIBILITY
 
A.          The persons eligible to participate in the Plan are as follows:
 
(i)           Employees,
 
(ii)          non-employee members of the Board or the board of directors of any
Parent or Subsidiary, and
 
(iii)         consultants and other independent advisors who provide services to
the Corporation (or any Parent or Subsidiary).
 
B.           The Plan Administrator shall have full authority to determine which
eligible persons are to receive Awards under the Plan, the time or times when
those Awards are to be made, the number of shares to be covered by each such
Award, the time or times when the Award is to become exercisable, the status of
an option for federal tax purposes, the maximum term for which an option or
stock appreciation right is to remain outstanding, the vesting and issuance
schedules applicable to the shares which are the subject of the Award, the cash
consideration (if any) payable for those shares and the form (cash or shares of
Common Stock) in which the Award is to be settled and, with respect to
performance–based Awards, the performance objectives for each such Award, the
amounts payable at designated levels of attained performance, any applicable
service vesting requirements, and the payout schedule for each such Award.
 
V.           STOCK SUBJECT TO THE PLAN
 
A.           The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The number of shares of Common Stock initially
reserved for issuance over the term of the Plan shall be limited to Eleven
Million One Hundred and Thirty Seven Thousand Two Hundred (11,137,200)
shares.  Such reserve shall consist of (i) the number of shares of Common Stock
estimated to remain available for issuance, as of the Plan Effective Date, under
the Predecessor Plan as last approved by the Corporation’s stockholders
(excluding shares subject to outstanding awards under the Predecessor Plan),
plus (ii) an additional increase of four million (4,000,000) shares plus (iii)
an additional increase of five million (5,000,000) shares approved by the Board
on March 25, 2010, subject to stockholder approval at the Annual Meeting. To the
extent any options or restricted stock units outstanding under the Predecessor
Plan on the Plan Effective Date expire or terminate unexercised or without the
issuance of shares thereunder, the number of shares of Common Stock subject to
those expired or terminated options and restricted stock units at the time of
expiration or termination shall be added to the share reserve under this Plan
and shall accordingly be available for issuance hereunder, up to a maximum of an
additional one million (1,000,000) shares.
 
B.           The maximum number of shares of Common Stock which may be issued
pursuant to Incentive Options granted under the Plan shall not exceed nine
million one hundred and thirty nine thousand seventy three (9,139,073) shares
increased by up to one million (1,000,000) shares for any increase in the share
reserve by reason of the termination of awards under the Predecessor Plan.
 
C.           Each person participating in the Plan shall be subject the
following limitations:
 
(i)           for Awards denominated in shares of Common Stock (whether payable
in Common Stock, cash or a combination of both), the maximum number of shares of
Common Stock for which such Awards may be made to such person in any calendar
year shall not exceed one million (1,000,000) shares of Common Stock in the
aggregate, and
 

 
A-2

--------------------------------------------------------------------------------

 

(ii)           for Awards denominated in dollars (whether payable in cash,
Common Stock or a combination of both), the maximum dollar amount for which such
Awards may be made in the aggregate to such person shall not exceed one million
Dollars ($1,000,000) per calendar year within the applicable service or
performance measurement period.
 
D.           Shares of Common Stock subject to outstanding Awards made under the
Plan (including Awards transferred to this Plan from the Predecessor Plan) shall
be available for subsequent issuance under the Plan to the extent those Awards
expire or terminate for any reason prior to the issuance of the shares of Common
Stock subject to those Awards. Unvested shares issued under the Plan and
subsequently forfeited or repurchased by the Corporation, at a price per share
not greater than the original issue price paid per share, pursuant to the
Corporation’s repurchase rights under the Plan shall be added back to the number
of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for subsequent reissuance. Should the exercise price of
an option under the Plan be paid with shares of Common Stock, then the
authorized reserve of Common Stock under the Plan shall be reduced only by the
net number of shares issued under the exercised stock option and not by the
gross number of shares for which that option is exercised. Upon the exercise of
any stock appreciation right under the Plan, the share reserve shall be reduced
only by the net number of shares actually issued by the Corporation upon such
exercise and not by the gross number of shares as to which such right is
exercised. If shares of Common Stock otherwise issuable under the Plan are
withheld by the Corporation in satisfaction of the withholding taxes incurred in
connection with the exercise, vesting or settlement of an Award, then the number
of shares of Common Stock available for issuance under the Plan shall be reduced
by the net number of shares issued after such share withholding.
 
E.           Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares, spin-off transaction or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, or should
the value of outstanding shares of Common Stock be substantially reduced as a
result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the maximum
number and/or class of securities by which the share reserve under the Plan may
increase by reason of the expiration or termination of options or restricted
stock units under the Predecessor Plan, (iii) the maximum number and/or class of
securities that may be issued under the Plan pursuant to Incentive Options, (iv)
the maximum number and/or class of securities for which any one person may be
granted Common Stock-denominated Awards under the Plan per calendar year,
(v) the number and/or class of securities and the exercise or base price per
share in effect under each outstanding award under the Plan and the cash
consideration (if any) payable per share, and (vi) the number and/or class of
securities subject to the Corporation’s outstanding repurchase rights under the
Plan and the repurchase price payable per share. The adjustments shall be made
in such manner as the Plan Administrator deems appropriate in order to prevent
the dilution or enlargement of benefits under the Plan and the outstanding
Awards thereunder, and such adjustments shall be final, binding and conclusive.
In the event of a Change in Control, however, the adjustments (if any) shall be
made solely in accordance with the applicable provisions of the Plan governing
Change in Control transactions.
 
F.           Outstanding Awards granted pursuant to the Plan shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.
 
 
A-3

--------------------------------------------------------------------------------

 

ARTICLE TWO

 
AWARDS
 
I.             OPTIONS
 
A.           Authority. The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant Incentive Options and
Nonstatutory Options evidenced by one or more Award Agreements in the form
approved by the Plan Administrator; provided, however, that each such agreement
shall comply with the terms specified below. Each agreement evidencing an
Incentive Option shall, in addition, be subject to the provisions of Section H
below.
 
B.           Exercise Price.
 
(i)           The exercise price per share shall be fixed by the Plan
Administrator; provided, however, that such exercise price shall not be less
than one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the grant date.
 
(ii)          The exercise price shall become immediately due upon exercise of
the option and shall, subject to the provisions of the documents evidencing the
option, be payable in one or more of the forms specified below:
 
(1)           cash or check made payable to the Corporation,
 
(2)           shares of Common Stock (whether delivered in the form of actual
stock certificates or through attestation of ownership) held for the requisite
period (if any) necessary to avoid any resulting charge to the Corporation’s
earnings for financial reporting purposes and valued at Fair Market Value on the
Exercise Date, or
 
(3)           to the extent the option is exercised for vested shares of Common
Stock, through a special sale and remittance procedure pursuant to which the
Participant shall concurrently provide instructions to (a) a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in compliance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale.
 
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
C.           Exercise and Term of Options. Each option shall be exercisable at
such time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the Award Agreements
evidencing the option. However, no option shall have a term in excess of ten
(10) years measured from the option grant date.
 
D.           Effect of Termination of Service.
 
(i)           The following provisions shall govern the exercise of any options
that are outstanding at the time of the Participant’s cessation of Service or
death:
 
(1)           Any option outstanding at the time of the Participant’s cessation
of Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option, but no such option shall be exercisable after
the expiration of the option term.
 

 
A-4

--------------------------------------------------------------------------------

 

(2)           Any option held by the Participant at the time of the
Participant’s death and exercisable in whole or in part at that time may be
subsequently exercised by the personal representative of the Participant’s
estate or by the person or persons to whom the option is transferred pursuant to
the Participant’s will or the laws of inheritance or by the Participant’s
designated beneficiary or beneficiaries of that option.
 
(3)           Should the Participant’s Service be terminated for Misconduct or
should the Participant otherwise engage in Misconduct while holding one or more
outstanding options granted under this Article Two, then all of those options
shall terminate immediately and cease to be outstanding.
 
(4)           During the applicable post-Service exercise period, the option may
not be exercised for more than the number of vested shares for which the option
is at the time exercisable; provided, however, that one or more options may be
structured so that those options continue to vest in whole or part during the
applicable post-Service exercise period. Upon the expiration of the applicable
exercise period or (if earlier) upon the expiration of the option term, the
option shall terminate and cease to be outstanding for any shares for which the
option has not been exercised.
 
(ii)          The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:
 
(1)           extend the period of time for which the option is to remain
exercisable following the Participant’s cessation of Service from the limited
exercise period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term;
 
(2)           include an automatic extension provision whereby the specified
post-Service exercise period in effect for any option shall automatically be
extended by an additional period of time equal in duration to any interval
within the specified post-Service exercise period during which the exercise of
that option or the immediate sale of the shares acquired under such option could
not be effected in compliance with applicable federal and state securities laws,
but in no event shall such an extension result in the continuation of such
option beyond the expiration date of the term of that option; and/or
 
(3)           permit the option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of vested
shares of Common Stock for which such option is exercisable at the time of the
Participant’s cessation of Service but also with respect to one or more
additional installments in which the Participant would have vested had the
Participant continued in Service.
 
E.           Stockholder Rights. The holder of an option shall have no
stockholder rights with respect to the shares subject to the option until such
person shall have exercised the option, paid the exercise price and become a
holder of record of the purchased shares.
 
F.           Repurchase Rights. The Plan Administrator shall have the discretion
to grant options which are exercisable for unvested shares of Common Stock.
Should the Participant cease Service while such shares are unvested, the
Corporation shall have the right to repurchase any or all of those unvested
shares at a price per share equal to the lower of (i) the exercise price paid
per share or (ii) the Fair Market Value per share of Common Stock at the time of
repurchase. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
 
 
A-5

--------------------------------------------------------------------------------

 

G.           Transferability of Options. The transferability of options granted
under the Plan shall be governed by the following provisions:
 
(i)           Incentive Options: During the lifetime of the Participant,
Incentive Options shall be exercisable only by the Participant and shall not be
assignable or transferable other than by will or the laws of inheritance
following the Participant’s death.
 
(ii)          Non-Statutory Options. Non-Statutory Options shall be subject to
the same limitation on transfer as Incentive Options, except that the Plan
Administrator may structure one or more Non-Statutory Options so that the option
may be assigned in whole or in part during the Participant’s lifetime. The
assigned portion may only be exercised by the person or persons who acquire a
proprietary interest in the option pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.
 
(iii)         Beneficiary Designation. Notwithstanding the foregoing, the
Participant may designate one or more persons as the beneficiary or
beneficiaries of his or her outstanding options, and those options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Participant’s death while holding those
options. Such beneficiary or beneficiaries shall take the transferred options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred option, including (without limitation) the limited time
period during which the option may be exercised following the Participant’s
death.
 
H.           Incentive Options. The terms specified below shall be applicable to
all Incentive Options.
 
(i)           Eligibility. Incentive Options may only be granted to Employees.
 
(ii)          Dollar Limitation. The aggregate Fair Market Value of the shares
of Common Stock (determined as of the respective date or dates of grant) for
which one or more options granted to any Employee under the Plan (or any other
option plan of the Corporation or any Parent or Subsidiary) may for the first
time become exercisable as Incentive Options during any one calendar year shall
not exceed the sum of One Hundred Thousand Dollars ($100,000).
 
To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.
 
(iii)          10% Stockholder. If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than one hundred ten percent (110%) of the Fair Market Value per share of
Common Stock on the option grant date, and the option term shall not exceed five
(5) years measured from the option grant date.
 
I.            Prohibition on Repricing Programs.  The Plan Administrator shall
not (i) implement any cancellation/regrant program pursuant to which outstanding
options or stock appreciation rights under the Plan are cancelled and new
options or stock appreciation rights are granted in replacement with a lower
exercise price per share, (ii) cancel outstanding options or stock appreciation
rights under the Plan with exercise or base prices per share in excess of the
then current Fair Market Value per share of Common Stock for consideration
payable in equity securities of the Corporation, or (iii) otherwise directly
reduce the exercise price in effect for outstanding options or stock
appreciation rights under the Plan, without in each such instance obtaining
stockholder approval.
 
 
A-6

--------------------------------------------------------------------------------

 

II.           STOCK APPRECIATION RIGHTS
 
A.           Authority. The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant stock appreciation
rights evidenced by one or more Award Agreements in the form approved by the
Plan Administrator which complies with the terms specified below.
 
B.           Types. Two types of stock appreciation rights shall be authorized
for issuance under this Section II: (i) tandem stock appreciation rights
(“Tandem Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone
Rights”).
 
C.           Tandem Rights. The following terms and conditions shall govern the
grant and exercise of Tandem Rights.
 
(i)           One or more Participants may be granted a Tandem Right,
exercisable upon such terms and conditions as the Plan Administrator may
establish, to elect between the exercise of the underlying option for shares of
Common Stock or the surrender of that option in exchange for a distribution from
the Corporation in an amount equal to the excess of (i) the Fair Market Value
(on the option surrender date) of the number of shares in which the Participant
is at the time vested under the surrendered option (or surrendered portion
thereof) over (ii) the aggregate exercise price payable for such vested shares.
 
(ii)          Any distribution to which the Participant becomes entitled upon
the exercise of a Tandem Right may be made in (i) shares of Common Stock valued
at Fair Market Value on the option surrender date, (ii) cash or (iii) a
combination of cash and shares of Common Stock, as specified in the applicable
Award agreement.
 
D.           Stand-Alone Rights. The following terms and conditions shall govern
the grant and exercise of Stand-alone Rights:
 
(i)           One or more Participants may be granted a Stand-alone Right not
tied to any underlying option. The Stand-alone Right shall relate to a specified
number of shares of Common Stock and shall be exercisable upon such terms and
conditions as the Plan Administrator may establish. In no event, however, may
the Stand-alone Right have a maximum term in excess of ten (10) years measured
from the grant date.
 
(ii)          Upon exercise of the Stand-alone Right, the holder shall be
entitled to receive a distribution from the Corporation in an amount equal to
the excess of (i) the aggregate Fair Market Value (on the exercise date) of the
shares of Common Stock underlying the exercised right over (ii) the aggregate
base price in effect for those shares.
 
(iii)         The number of shares of Common Stock underlying each Stand-alone
Right and the base price in effect for those shares shall be determined by the
Plan Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date.
 
(iv)         Stand-alone Rights shall be subject to the same transferability
restrictions applicable to Non-Statutory Options and may not be transferred
during the holder’s lifetime, except to the extent otherwise provided in the
applicable Award Agreement. In addition, one or more beneficiaries may be
designated for an outstanding Stand-alone Right in accordance with substantially
the same terms and provisions as set forth in Section I.F of this Article.
 
(v)          The distribution with respect to an exercised Stand-alone Right may
be made in (i) shares of Common Stock valued at Fair Market Value on the
exercise date, (ii) cash or (iii) a combination of cash and shares of Common
Stock, as specified in the applicable Award agreement.
 
 
A-7

--------------------------------------------------------------------------------

 

(vi)          The holder of a Stand-alone Right shall have no stockholder rights
with respect to the shares subject to the Stand-alone Right unless and until
such person shall have exercised the Stand-alone Right and become a holder of
record of the shares of Common Stock issued upon the exercise of such
Stand-alone Right.
 
E.           Post-Service Exercise. The provisions governing the exercise of
Tandem and Stand-alone Rights following the cessation of the Participant’s
Service shall be substantially the same as those set forth in Section I.C. of
this Article for the options granted under the Plan, and the Plan
Administrator’s discretionary authority under Section I.C.(ii) of this Article
shall also extend to any outstanding Tandem or Stand-alone Appreciation Rights.
 
III.          STOCK AWARDS
 
A.           Authority. The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant stock awards either as
vested or unvested shares of Common Stock, through direct and immediate
issuances.  Each stock award shall be evidenced by one or more Award Agreements
in the form approved by the Plan Administrator; provided, however, that each
such agreement shall comply with the terms specified below.
 
B.           Issue Price/Consideration.
 
(i)           Shares of Common Stock may be issued under a stock award for a
price per share fixed by the Plan Administrator at the time of the Award, but in
no event shall such issue price be less than one hundred percent (100%) of the
Fair Market Value per share of Common Stock on the Award date.
 
(ii)          Shares of Common Stock may be issued under a stock award for any
of the following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:
 
(1)           cash;
 
(2)           past services rendered or to be rendered the Corporation (or any
Parent or Subsidiary); or
 
(3)           any other valid consideration under the State in which the
Corporation is at the time incorporated.
 
C.           Vesting Provisions.
 
(i)           Stock awards may, in the discretion of the Plan Administrator, be
fully and immediately vested upon issuance as a bonus for Service rendered or
may vest in one or more installments over the Participant’s period of Service
and/or upon the attainment of specified performance objectives. The elements of
the vesting schedule applicable to any stock award shall be determined by the
Plan Administrator and incorporated into the Award Agreement.
 
(ii)          The Plan Administrator shall also have the discretionary
authority, consistent with Code Section 162(m), to structure one or more stock
awards so that the shares of Common Stock subject to those Awards shall vest
upon the achievement of pre-established performance objectives based on one or
more Performance Goals and measured over the performance period specified by the
Plan Administrator at the time of the grant of the Award.
 
(iii)         Should the Participant cease to remain in Service while holding
one or more unvested shares of Common Stock issued under a stock award or should
the performance objectives not be attained with respect to one or more such
unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent, the Corporation shall repay to the Participant
the lower of (i) the cash consideration paid for the surrendered shares or
(ii) the Fair Market Value of those shares at the time of cancellation.
 
 
A-8

--------------------------------------------------------------------------------

 

(iv)           The Plan Administrator may in its discretion waive the surrender
and cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to shares which were intended
at the time of issuance to qualify as performance-based compensation under Code
Section 162(m), except in the event of the Participant’s Involuntary Termination
with respect to Awards made prior to January 1, 2009 or as otherwise provided in
Section VIII of this Article.
 
(v)           Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares, spin-off
transaction, extraordinary dividend or distribution or other change affecting
the outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate, unless and
to the extent the Plan Administrator determines at the time to vest and
distribute such securities or other property. Equitable adjustments to reflect
each such transaction shall also be made by the Plan Administrator to the
repurchase price payable per share by the Corporation for any unvested
securities subject to its existing repurchase rights under the Plan; provided
the aggregate repurchase price shall in each instance remain the same.
 
D.           Stockholder Rights. The Participant shall have full stockholder
rights with respect to any shares of Common Stock issued to the Participant
under a stock award, whether or not the Participant’s interest in those shares
is vested. Accordingly, the Participant shall have the right to vote such shares
and to receive any dividends paid on such shares, subject to any applicable
vesting requirements.
 
IV.          RESTRICTED STOCK UNITS
 
A.           Authority. The Plan Administrator shall have the full power and
authority, exercisable in its sole discretion, to grant restricted stock units
which entitle the Participants to receive the shares underlying those Awards
upon vesting or upon the expiration of a designated time period following the
vesting of those Awards.  Each award of restricted stock units shall be
evidenced by one or more Award Agreements in the form approved by the Plan
Administrator; provided, however, that each such agreement shall comply with the
terms specified below.
 
B.           Vesting Provisions.
 
(i)           Restricted stock units may, in the discretion of the Plan
Administrator, vest in one or more installments over the Participant’s period of
Service or upon the attainment of specified performance objectives.
 
(ii)          The Plan Administrator shall also have the discretionary
authority, consistent with Code Section 162(m), to structure one or more
restricted stock unit awards so that the shares of Common Stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of
pre-established performance objectives based on one or more Performance Goals
and measured over the performance period specified by the Plan Administrator at
the time of the grant of the Award.
 
 
A-9

--------------------------------------------------------------------------------

 

(iii)           Outstanding restricted stock units shall automatically
terminate, and no shares of Common Stock shall actually be issued in
satisfaction of those Awards, if the performance goals or Service requirements
established for those Awards are not attained or satisfied. The Plan
Administrator, however, shall have the discretionary authority to issue vested
shares of Common Stock under one or more outstanding Awards of restricted stock
units as to which the designated performance goals or Service requirements have
not been attained or satisfied. However, no vesting requirements tied to the
attainment of performance goals may be waived with respect to Awards which were
intended, at the time those Awards were granted, to qualify as performance-based
compensation under Code Section 162(m), except in the event of the Participant’s
Involuntary Termination with respect to Awards made prior to January 1, 2009 or
as otherwise provided in Section VIII of this Article.
 
C.           Stockholder Rights. The Participant shall not have any stockholder
rights with respect to the shares of Common Stock subject to a restricted stock
unit award until that award vests and the shares of Common Stock are actually
issued thereunder. However, dividend-equivalent units may be paid or credited,
either in cash or in actual or phantom shares of Common Stock, on outstanding
restricted stock unit awards, subject to such terms and conditions as the Plan
Administrator may deem appropriate.
 
V.           CASH AWARDS
 
A.           Authority. The Plan Administrator shall have the full power and
authority, exercisable in its sole discretion, to make cash incentive awards
which are to vest in one or more installments over the Participant’s continued
Service with the Corporation or upon the attainment of specified performance
goals. Each such cash award shall be evidenced by one or more Award Agreements
in the form approved by the Plan Administrator; provided however, that each such
agreement shall comply with the terms specified below.
 
B.           Vesting Provisions.
 
(i)           The elements of the vesting schedule applicable to each cash award
shall be determined by the Plan Administrator and incorporated into the Award
Agreement.
 
(ii)          The Plan Administrator shall also have the discretionary
authority, consistent with Code Section 162(m), to structure one or more cash
awards so that those Awards shall vest upon the achievement of pre-established
corporate performance objectives based upon one or more Performance Goals and
measured over the performance period specified by the Plan Administrator at the
time of grant of the Award.
 
(iii)         Outstanding cash awards shall automatically terminate, and no cash
payment or other consideration shall be due the holders of those Awards, if the
performance goals or Service requirements established for the Awards are not
attained or satisfied. The Plan Administrator may, however, in its discretion
waive the termination of one or more unvested cash awards which would otherwise
occur upon the cessation of the Participant’s Service or the non-attainment of
the performance objectives applicable to those Awards. Any such waiver shall
result in the immediate vesting of the Participant’s interest in the cash award
as to which the waiver applies. Such wavier may be effected at any time, whether
before or after the Participant’s cessation of Service or the attainment or
non-attainment of the applicable performance objectives. However, no vesting
requirements tied to the attainment of performance goals may be waived with
respect to awards which were intended, at the time those awards were granted, to
qualify as performance-based compensation under Code Section 162(m), except in
the event of the Participant’s Involuntary Termination with respect to Awards
made prior to January 1, 2009 or as otherwise provided in Section VIII of this
Article.
 
C.           Payment. Cash awards which become due and payable following the
attainment of the applicable performance goals or satisfaction of the applicable
Service requirement (or the waiver of such goals or Service requirement) may be
paid in (i) cash, (ii) shares of Common Stock valued at Fair Market Value on the
payment date or (iii) a combination of cash and shares of Common Stock as the
Plan Administrator shall determine.
 
VI.          PERFORMANCE UNIT AWARDS
 
A.           Authority. The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant performance unit awards
in accordance with the terms of this Section VI. Each performance unit award
shall be evidenced by one or more Award Agreements in the form approved by the
Plan Administrator; provided however, that each such agreement shall comply with
the terms specified below.

 
A-10

--------------------------------------------------------------------------------

 

B.           Bonus Pool. A performance unit shall represent a participating
interest in a special bonus pool tied to the attainment of pre-established
performance objectives based on one or more Performance Goals. The amount of the
bonus pool may vary with the level at which the applicable performance
objectives are attained, and the value of each Performance Unit which becomes
due and payable upon the attained level of performance shall be determined by
dividing the amount of the resulting bonus pool (if any) by the total number of
Performance Units issued and outstanding at the completion of the applicable
performance period.
 
C.           Service Requirement. Performance units may also be structured to
include a Service requirement which the Participant must satisfy following the
completion of the performance period in order to vest in the performance units
awarded with respect to that performance period.
 
D.           Payment. Performance units which become due and payable following
the attainment of the applicable performance objectives and the satisfaction of
any applicable Service requirement may be paid in (i) cash, (ii) shares of
Common Stock valued at Fair Market Value on the payment date or (iii) a
combination of cash and shares of Common Stock, as determined by the Plan
Administrator in its sole discretion and set forth in the Award Agreement.
 
VII.         DIVIDEND EQUIVALENT RIGHTS
 
A.           Authority. The Plan Administrator shall have the discretionary
authority to grant dividend equivalent rights in accordance with the terms of
this Section VII. Each such Award shall be evidenced by one or more Award
Agreements in the form approved by the Plan Administrator; provided however,
that each such agreement shall comply with the terms specified below.
 
B.           Terms. The dividend equivalent rights may be granted as stand-alone
awards or in tandem with other Awards made under the Plan. The term of each
dividend equivalent right award shall be established by the Plan Administrator
at the time of grant, but no such Award shall have a term in excess of ten
(10) years.
 
C.           Entitlement.  Each dividend equivalent right shall represent the
right to receive the economic equivalent of each dividend or distribution,
whether in cash, securities or other property (other than shares of Common
Stock), which is made per issued and outstanding share of Common Stock during
the term the dividend equivalent right remains outstanding.  A special account
on the books of the Corporation shall be maintained for each Participant to whom
a dividend equivalent right is granted, and that account shall be credited per
dividend equivalent right with each such dividend or distribution made per
issued and outstanding share of Common Stock during the term of that dividend
equivalent right remains outstanding.
 
D.           Timing of Payment.  Payment of the amounts credited to such book
account may be made to the Participant either concurrently with the actual
dividend or distribution made per issued and outstanding share of Common Stock
or may be deferred for a period specified by the Plan Administrator at the time
the dividend equivalent right is initially granted or (to the extent permitted
by the Plan Administrator) designated by the Participant pursuant to a timely
deferral election made in accordance with the requirements of Code Section 409A.
 
E.           Form of Payment.  Payment of the amounts due with respect to
dividend equivalent rights may be made in (i) cash, (ii) shares of Common Stock
or (iii) a combination of cash and shares of Common Stock, as determined by the
Plan Administrator in its sole discretion and set forth in the Award
Agreement.  If payment is to be made in the form of Common Stock, the number of
shares of Common Stock into which the cash dividend or distribution amounts are
to be converted for purposes of the Participant’s book account may be based on
the Fair Market Value per share of Common Stock on the date of conversion, a
prior date or an average of the Fair Market Value per share of Common Stock over
a designated period, as determined by the Plan Administrator in its sole
discretion.

 
A-11

--------------------------------------------------------------------------------

 

VIII.        EFFECT OF CHANGE IN CONTROL
 
A.           In the event of an actual Change in Control transaction, each
option, stock appreciation right and restricted stock unit award outstanding at
that time under the Plan but not otherwise fully vested shall automatically
accelerate, immediately prior to the effective date of that Change in Control,
as to all the shares of Common Stock at the time subject to such Award, unless
(i) such Award is to be assumed  or substituted with an equivalent award by the
successor corporation (or parent thereof) or is otherwise to continue in full
force and effect pursuant to the terms of the Change in Control transaction or
(ii) such Award is replaced with a cash retention program of the successor
corporation that preserves the spread existing at the time of the Change in
Control on the shares of Common Stock as to which the Award is not otherwise at
that time vested and exercisable and provides for the subsequent vesting and
payout of that spread in accordance with the same exercise/vesting schedule
applicable to those shares but only if such replacement cash program does not
result in the treatment of the Award as an item of deferred compensation subject
to Code Section 409A, or (iii) the acceleration of such Award is subject to
other limitations imposed by the Plan Administrator.
 
B.           All outstanding repurchase rights shall automatically terminate,
and the shares of Common Stock subject to those terminated rights shall vest in
full, immediately prior to the effective date of an actual Change in Control
transaction, except to the extent (i) those repurchase rights are to be assigned
to the successor corporation (or parent thereof) or are otherwise to continue in
full force and effect pursuant to the terms of the Change in Control transaction
or (ii) such accelerated vesting is precluded by other limitations imposed by
the Plan Administrator.
 
C.           Immediately following the consummation of the Change in Control,
all outstanding options, stock appreciation rights and restricted stock unit
awards shall terminate and cease to be outstanding, except to the extent assumed
by the successor corporation (or parent thereof) or otherwise continued in full
force and effect pursuant to the terms of the Change in Control transaction.
 
D.           Each Award denominated in shares of Common Stock which is assumed
in connection with a Change in Control or otherwise continued in effect shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities into which the shares of Common Stock subject
to that Award would have been converted in consummation of such Change in
Control had those shares actually been outstanding at that time. Appropriate
adjustments to reflect such Change in Control shall also be made to (i) the
exercise or base price or cash consideration payable per share in effect under
each outstanding Award, provided the aggregate exercise or base price or cash
consideration in effect for such securities shall remain the same, (ii) the
maximum number and/or class of securities available for issuance over the
remaining term of the Plan, (iii) the maximum number and/or class of securities
for which any one person may be granted Common Stock-denominated Awards under
the Plan per calendar year and (iv) the number and/or class of securities
subject to the Corporation’s outstanding repurchase rights under the Plan and
the repurchase price payable per share. To the extent the actual holders of the
Corporation’s outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of the outstanding Awards
under the Plan and subject to the Plan Administrator’s approval, substitute, for
the securities underlying those assumed Awards, one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction, provided such
common stock is readily traded on an established U.S. securities exchange or
market.
 
E.           The Plan Administrator shall have the discretionary authority to
structure one or more outstanding Awards so that those Awards shall, immediately
prior to the effective date of an actual Change in Control transaction, vest as
to all the shares of Common Stock at the time subject to those Awards, whether
or not those Awards are to be assumed in the Change in Control transaction or
otherwise continued in effect. In addition, the Plan Administrator shall have
the discretionary authority to structure one or more of the Corporation’s
repurchase rights so that those rights shall terminate immediately prior to the
effective date of an actual Change in Control transaction, and the shares
subject to those terminated rights shall thereupon vest in full.

 
A-12

--------------------------------------------------------------------------------

 

F.           The Plan Administrator shall have full power and authority to
structure one or more outstanding Awards so that those Awards shall vest as to
all the shares of Common Stock at the time subject to those Awards in the event
the Participant’s Service is subsequently terminated by reason of an Involuntary
Termination within a designated period following the effective date of any
Change in Control transaction in which those Awards do not otherwise vest on an
accelerated basis. In addition, the Plan Administrator may structure one or more
of the Corporation’s repurchase rights so that those rights shall immediately
terminate with respect to any shares held by the Participant at the time of such
Involuntary Termination, and the shares subject to those terminated repurchase
rights shall accordingly vest in full at that time.
 
G.           The portion of any Incentive Option accelerated in connection with
a Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-statutory Option under the
Federal tax laws.
 
H.           The Plan Administrator shall have the discretionary authority to
structure one or more cash, performance unit and dividend equivalent right
awards so that such Awards shall automatically vest in whole or in part
immediately prior to the effective date of an actual Change in Control
transaction or upon the subsequent termination of the Participant’s Service by
reason of an Involuntary Termination within a designated period following the
effective date of such Change in Control.
 
I.           The Plan Administrator’s authority under Paragraphs E, F and H of
this Section VIII shall also extend to any Awards intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of those Awards pursuant to Paragraphs E, F and H of this
Section VIII may result in their loss of performance-based status under Code
Section 162(m).
 
ARTICLE THREE

 
MISCELLANEOUS
 
I.             DEFERRED COMPENSATION
 
A.           The Plan Administrator may, in its sole discretion, structure one
or more Awards (other than options and stock appreciation rights) so that the
Participants may be provided with an election to defer the compensation
associated with those Awards for federal income tax purposes. Any such deferral
opportunity shall comply with all applicable requirements of Code Section 409A.
 
B.           To the extent the Corporation maintains one or more separate
non-qualified deferred compensation arrangements which allow the participants
the opportunity to make notional investments of their deferred account balances
in shares of Common Stock, the Plan Administrator may authorize the share
reserve under the Plan to serve as the source of any shares of Common Stock that
become payable under those deferred compensation arrangements. In such event,
the share reserve under the Plan shall be reduced on a share-for-one share basis
for each share of Common Stock issued under the Plan in settlement of the
deferred compensation owed under those separate arrangements.
 
II.           TAX WITHHOLDING
 
A.           The Corporation’s obligation to deliver shares of Common Stock upon
the exercise, issuance or vesting of an Award under the Plan shall be subject to
the satisfaction of all applicable income and employment tax withholding
requirements.
 
B.           The Plan Administrator may, in its discretion, provide Participants
to whom Awards are made under the Plan with the right to use shares of Common
Stock in satisfaction of all or part of the Withholding Taxes to which such
holders may become subject in connection with the exercise, issuance or vesting
of those Awards or the issuance of shares of Common Stock thereunder. Such right
may be provided to any such holder in either or both of the following formats:
 
 
A-13

--------------------------------------------------------------------------------

 

(i)           Stock Withholding: The election to have the Corporation withhold,
from the shares of Common Stock otherwise issuable upon the issuance, exercise
or vesting of such Award or the issuance of shares of Common Stock thereunder, a
portion of those shares with an aggregate Fair Market Value equal to the
percentage of the Withholding Taxes (not to exceed one hundred percent (100%))
designated by such individual. The shares of Common Stock so withheld shall not
reduce the number of shares of Common Stock authorized for issuance under the
Plan.
 
(ii)          Stock Delivery: The election to deliver to the Corporation, at the
time of the issuance, exercise or vesting of such Award or the issuance of
shares of Common Stock thereunder, one or more shares of Common Stock previously
acquired by such individual (other than in connection with the exercise, share
issuance or share vesting triggering the Withholding Taxes) with an aggregate
Fair Market Value equal to the percentage of the Withholding Taxes (not to
exceed one hundred percent (100%)) designated by the individual. The shares of
Common Stock so delivered shall neither reduce the number of shares of Common
Stock authorized for issuance under the Plan nor be added to the number of
shares of Common Stock authorized for issuance under the Plan.
 
III.          SHARE ESCROW/LEGENDS
 
Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
 
IV.          EFFECTIVE DATE AND TERM OF THE PLAN
 
A.           The Plan shall become effective on the Plan Effective Date.
 
B.           The Plan shall terminate upon the earliest to occur of
(i) September 22, 2018, (ii) the date on which all shares available for issuance
under the Plan shall have been issued as fully vested shares or (iii) the
termination of all outstanding Awards in connection with a Change in Control.
Should the Plan terminate on September 22, 2018, then all Awards outstanding at
that time shall continue to have force and effect in accordance with the
provisions of the documents evidencing those Awards.
 
V.           AMENDMENT OF THE PLAN
 
A.           The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects, subject to stockholder approval
to the extent required under applicable law or regulation or pursuant to the
listing standards of the Stock Exchange on which the Common Stock is at the time
primarily traded. However, no such amendment or modification shall adversely
affect the rights and obligations with respect to Awards at the time outstanding
under the Plan unless the Participant consents to such amendment or
modification.
 
B.           The Compensation Committee shall have the discretionary authority
to adopt and implement from time to time such addenda or subplans to the Plan as
it may deem necessary in order to bring the Plan into compliance with applicable
laws and regulations of any foreign jurisdictions in which Awards are to be made
under the Plan and/or to obtain favorable tax treatment in those foreign
jurisdictions for the individuals to whom the Awards are made.
 
C.           Awards may be made under the Plan that involve shares of Common
Stock in excess of the number of shares then available for issuance under the
Plan, provided no shares shall actually be issued pursuant to those Awards until
the number of shares of Common Stock available for issuance under the Plan is
sufficiently increased by stockholder approval of an amendment of the Plan
authorizing such increase. If such stockholder approval is not obtained within
twelve (12) months after the date the first excess Award is made, then all
Awards granted on the basis of such excess shares shall terminate and cease to
be outstanding.
 
 
A-14

--------------------------------------------------------------------------------

 

VI.          USE OF PROCEEDS
 
Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
 
VII.         REGULATORY APPROVALS
 
A.           The implementation of the Plan, the granting of any Award under the
Plan and the issuance of any shares of Common Stock in connection with the
issuance, exercise or vesting of any Award under the Plan shall be subject to
the Corporation’s procurement of all approvals and permits required by
regulatory authorities having jurisdiction over the Plan, the Awards made under
the Plan and the shares of Common Stock issuable pursuant to those Awards.
 
B.           No shares of Common Stock or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of applicable securities laws, including the filing
and effectiveness of the Form S-8 registration statement for the shares of
Common Stock issuable under the Plan, and all applicable listing requirements of
any Stock Exchange on which Common Stock is then listed for trading.
 
VIII.        NO EMPLOYMENT/SERVICE RIGHTS
 
Nothing in the Plan shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining such person) or of the Participant, which rights are
hereby expressly reserved by each, to terminate such person’s Service at any
time for any reason, with or without cause.
 
 
A-15

--------------------------------------------------------------------------------

 

APPENDIX
 
The following definitions shall be in effect under the Plan:
 
A.           Award shall mean any of the following awards authorized for
issuance or grant under the Plan: options, stock appreciation rights, stock
awards, restricted stock units, performance units, dividend equivalent rights
and cash incentive awards.
 
B.           Award Agreement shall mean the written agreement(s) between the
Corporation and the Participant evidencing a particular Award made to that
individual under the Plan, as such agreement(s) may be in effect from time to
time.
 
C.           Board shall mean the Corporation’s Board of Directors.
 
D.           Change in Control shall, with respect to each Award made under the
Plan, be defined in accordance with the following provisions:
 
(i)           Change in Control shall have the meaning assigned to such term in
the Award Agreement for the particular Award or in any other agreement
incorporated by reference into the Award Agreement for purposes of defining such
term.
 
(ii)          In the absence of any other Change in Control definition in the
Award Agreement (or in any other agreement incorporated by reference into the
Award Agreement), Change in Control shall mean a change in ownership or control
of the Corporation effected through any of the following transactions:
 
a.           a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
 
b.           a sale, transfer or other disposition of all or substantially all
of the Corporation’s assets, or
 
c.           the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) fifty percent (50%)
or more of the total combined voting power of the Corporation’s securities (as
measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders.
 
d.           a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
 
E.           Code shall mean the Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 

F.           Common Stock shall mean the Corporation’s Common Stock.
 
G.           Compensation Committee shall mean the Compensation Committee of the
Board comprised of two (2) or more non-employee Board members.
 
H.           Corporation shall mean Senesco Technologies, Inc., a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Senesco Technologies, Inc. which has by appropriate
action assumed the Plan.
 
I.            Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established), subject to the control and direction of the employer entity as to
both the work to be performed and the manner and method of performance.
 
J.            Exercise Date shall mean the date on which the Corporation shall
have received written notice of the option exercise.
 
K.           Fair Market Value per share of Common Stock on any relevant date
shall be the closing selling price per share of Common Stock at the close of
regular hours trading (i.e., before after-hours trading begins) on date on
question on the Stock Exchange serving as the primary market for the Common
Stock, as such price is reported by the National Association of Securities
Dealers (if primarily traded on the Nasdaq Global or Global Select Market) or as
officially quoted in the composite tape of transactions on any other Stock
Exchange on which the Common Stock is then primarily traded. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
 
L.           Good Reason shall, with respect to each Award made under the Plan,
be defined in accordance with the following provisions:
 
(i)           Good Reason shall have the meaning assigned to such term in the
Award Agreement for the particular Award or in any other agreement incorporated
by reference into the Award Agreement for purposes of defining such term.
 
(ii)          In the absence of any other Good Reason definition in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), Good Reason shall mean an individual’s voluntary resignation
following (A) a change in his or her position with the Corporation (or any
Parent or Subsidiary) which materially reduces his or her duties,
responsibilities or authority, (B) a material diminution in the duties,
responsibilities or authority of the person to whom such individual reports,
(C) a material reduction in such individual’s level of base compensation, with a
reduction of more than fifteen percent (15%) to be deemed material for such
purpose, or (D) a material relocation of such individual’s place of employment,
with a relocation of more than fifty (50) miles to be deemed material for such
purpose, provided, however, that a resignation for Good Reason may be effected
only after (i) the individual provides written notice to the Corporation of the
event or transaction constituting grounds for such resignation within sixty
(60) days after the occurrence of that event or transaction and (ii) the
Corporation fails to take the requisite remedial action with respect to such
event or transaction within thirty (30) days after receipt of such notice.
 
M.           Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.
 
N.           Involuntary Termination shall, with respect to each Award made
under the Plan, be defined in accordance with the following provisions:
 
(i)           Involuntary Termination shall have the meaning assigned to such
term in the Award Agreement for the particular Award or in any other agreement
incorporated by reference into the Award Agreement for purposes of defining such
term.
 

 
2

--------------------------------------------------------------------------------

 

(ii)          In the absence of any other Involuntary Termination definition in
the Award Agreement (or in any other agreement incorporated by reference into
the Award Agreement), Involuntary Termination shall mean such individual’s
involuntary dismissal or discharge by the Corporation (or any Parent or
Subsidiary) for reasons other than Misconduct, or such individual’s voluntary
resignation for Good Reason.
 
O.           Misconduct shall, with respect to each Award made under the Plan,
be defined in accordance with the following provisions:
 
(i)           Misconduct shall have the meaning assigned to such term in the
Award Agreement for the particular Award or in any other agreement incorporated
by reference into the Award Agreement for purposes of defining such term.
 
(ii)          In the absence of any other Misconduct definition in the Award
Agreement for a particular Award (or in any other agreement incorporated by
reference into the Award Agreement), Misconduct shall mean the commission of any
act of fraud, embezzlement or dishonesty by the Participant, any unauthorized
use or disclosure by such person of confidential information or trade secrets of
the Corporation (or any Parent or Subsidiary), or any other intentional
misconduct by such person adversely affecting the business or affairs of the
Corporation (or any Parent or Subsidiary) in a material manner. The foregoing
definition shall not in any way preclude or restrict the right of the
Corporation (or any Parent or Subsidiary) to discharge or dismiss any
Participant or other person in the Service of the Corporation (or any Parent or
Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan, to constitute grounds for
termination for Misconduct.
 
P.           1934 Act shall mean the Securities Exchange Act of 1934, as
amended.
 
Q.          Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.
 
R.           Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
S.           Participant shall mean any person who is granted an Award under the
Plan.
 
T.           Performance Goals shall mean any of the following performance
criteria upon which the vesting of one or more Awards under the Plan may be
based: (i) pre-tax or after-tax earnings, profit or net income, (ii) revenue or
revenue growth, (iii) earnings per share, (iv) return on assets, capital or
stockholder equity, (v) total stockholder return, (vi) gross or net profit
margin, (vii) cash flow, (viii) earnings or operating income before interest,
taxes, depreciation, amortization and/or charges for stock-based compensation,
(ix) market share, (x) increases in customer base, (xi) operating income, net
operating income or net operating income after recorded tax expense;
(xii) operating profit, net operating profit or net operating profit after
recorded tax expense, (xiii) operating margin, (xiv) cost reductions or other
expense control objectives, (xv) market price of the Common Stock, whether
measured in absolute terms or in relationship to earnings or operating income,
(xvi) budget objectives and research and development milestones, (xvii) working
capital, (xviii) mergers, acquisitions or divestitures or (xix) measures of
customer satisfaction. Each performance criteria may be based upon the
attainment of specified levels of the Corporation’s performance under one or
more of the measures described above relative to the performance of other
entities and may also be based on the performance of any of the Corporation’s
business units or divisions or any Parent or Subsidiary. Each applicable
Performance Goal may include a minimum threshold level of performance below
which no Award will be earned, levels of performance at which specified portions
of an Award will be earned and a maximum level of performance at which an Award
will be fully earned. Each applicable Performance Goal may be structured at the
time of the Award to provide for appropriate adjustment for one or more of the
following items: (A) asset impairments or write-downs; (B) litigation judgments
or claim settlements; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; (E) any
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Corporation’s annual report
to shareholders for the applicable year; (F) the operations of any business
acquired by the Corporation or any Parent or Subsidiary or of any joint venture
in which the Corporation or any Parent or Subsidiary participates; (G) the
divestiture of one or more business operations or the assets thereof; or (H) the
costs incurred in connection with such acquisitions or divestitures.
 
 
3

--------------------------------------------------------------------------------

 

U.          Permanent Disability or Permanently Disabled shall, with respect to
each Award made under the Plan, be defined in accordance with the following
provisions:
 
(i)           Permanent Disability or Permanently Disabled shall have the
meaning assigned to such term in the Award Agreement for the particular Award or
in any other agreement incorporated by reference into the Award Agreement for
purposes of defining such term.
 
(ii)          In the absence of any other definition of Permanent Disability or
Permanently Disabled in the Award Agreement for a particular Award (or in any
other agreement incorporated by reference into the Award Agreement), Permanent
Disability or Permanently Disabled shall mean the inability of the Participant
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.
 
V.           Plan shall mean the Corporation’s 2008 Incentive Compensation Plan,
as set forth in this document.
 
W.         Plan Administrator shall mean the particular entity or individual,
whether the Compensation Committee (or subcommittee thereof), the Board, the
Secondary Board Committee or executive officer authorized to administer the Plan
with respect to one or more classes of eligible persons, to the extent such
entity or individual is carrying out its administrative functions under the Plan
with respect to the persons under the jurisdiction of such entity or individual.
 
X.           Plan Effective Date shall mean the date upon which the Plan shall
be approved by the Corporation’s stockholders.
 
Y.           Predecessor Plan shall mean the Corporation’s 1998 Stock Incentive
Plan in effect immediately prior to the Plan Effective Date hereunder.
 
Z.           Secondary Board Committee shall mean a committee of one or more
Board members appointed by the Board to administer the Plan with respect to
eligible persons other than Section 16 Insiders.
 
AA.       Section 16 Insider shall mean an officer or director of the
Corporation subject to the short-swing profit liabilities of Section 16 of the
1934 Act.
 
BB.        Service shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:
 
(i)           Service shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.
 
(ii)          In the absence of any other definition of Service in the Award
Agreement for a particular Award (or in any other agreement incorporated by
reference into the Award Agreement), Service shall mean the performance of
services for the Corporation (or any Parent or Subsidiary, whether now existing
or subsequently established) by a person in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the option grant or stock issuance. For purposes of this particular
definition of Service, a Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events: (i) the
Participant no longer performs services in any of the foregoing capacities for
the Corporation or any Parent or Subsidiary or (ii) the entity for which the
Participant is performing such services ceases to remain a Parent or Subsidiary
of the Corporation, even though the Participant may subsequently continue to
perform services for that entity.
 
 
4

--------------------------------------------------------------------------------

 

(iii)         Service shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that should such leave of absence exceed three (3) months, then for
purposes of determining the period within which an Incentive Option may be
exercised as such under the federal tax laws, the Participant’s Service shall be
deemed to cease on the first day immediately following the expiration of such
three (3)-month period, unless Participant is provided with the right to return
to Service following such leave either by statute or by written contract. Except
to the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the
Participant is on a leave of absence.
 
CC.        Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.
 
DD.       Subsidiary shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
EE.         10% Stockholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation (or any Parent
or Subsidiary).
 
FF.         Withholding Taxes shall mean the applicable federal, state and
foreign income and employment withholding taxes and other payments to which the
holder of an Award under the Plan may become subject in connection with the
issuance, exercise or vesting of that Award or the issuance of shares of Common
Stock thereunder.
 
 
5

--------------------------------------------------------------------------------

 
